Exhibit 10.2
 
SPS COMMERCE, INC.
REGISTRATION RIGHTS AGREEMENT
(Amended and Restated April 10, 2007)
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
Section 1. Definitions
    1  
Section 2. Securities Subject to this Agreement
    3  
Section 3. Demand Registration
    3  
Section 4. Piggyback Registrations
    4  
Section 5. Restrictions on Public Sale by the Company and Others
    6  
Section 6. Registration Procedures
    6  
Section 7. Registration Expenses
    9  
Section 8. Indemnification
    9  
Section 9. Rule 144 and Rule 144A; Company Obligations
    10  
Section 10. Participation in Underwritten Registrations
    11  
Section 11. Miscellaneous
    11  
 
       
Exhibit A                      Investors
       
Exhibit B                      Notice of Adoption
       

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
i

 



--------------------------------------------------------------------------------



 



SPS COMMERCE, INC.
REGISTRATION RIGHTS AGREEMENT
(Amended and Restated April 10, 2007)
     This Amended and Restated Registration Rights Agreement (“Agreement”) is
entered into as of April 10, 2007 (the “Effective Date”), by and among SPS
Commerce, Inc., a Delaware corporation (the “Company”), the investors listed on
Exhibit A (each an “Investor”) and the stockholders on Exhibit A (each a
“Stockholder”).
Preliminary Statements
     A. On the Effective Date the Company filed a Fifth Amended and Restated
Certificate of Incorporation authorizing shares of Series A Convertible
Preferred Stock, $.001 par value (“Series A Preferred Stock”), Series B
Convertible Preferred Stock, $.001 par value (“Series B Preferred Stock”), and
Series C Convertible Preferred Stock, $.001 par value (“Series C Preferred
Stock,” and collectively with the Series A Preferred Stock and Series B
Preferred Stock, the “Preferred Stock”).
     B. Pursuant to the terms and conditions of that certain Series C
Convertible Preferred Stock Purchase Agreement, by and among the Company and
certain of the Investors, dated as of the date hereof (the “Stock Purchase
Agreement”), such Investors purchased Series C Preferred Stock.
     C. Certain of the Investors and the Company are parties to that certain
Fourth Amended and Restated Registration Rights Agreement, dated as of May 16,
2003, as amended (the “2003 Registration Rights Agreement”), that provides for
certain registration rights as set forth therein.
     D. It is a condition to the closing of the transactions contemplated by the
Stock Purchase Agreement that the parties enter into this Agreement, and that
this Agreement will amend, supersede and restate in its entirety the 2003
Registration Rights Agreement.
     E. The 2003 Registration Rights Agreement may be amended only by a written
agreement executed by the Company and the holders of at least 66.67% of the
issued and outstanding Series A Preferred Stock and the holders of at least
66.67% of the issued and outstanding Series B Preferred Stock.
     F. The Company, the holders of at least 66.67% of the issued and
outstanding Series A Preferred Stock, and the holders of 66.67% of the issued
and outstanding Series B Preferred Stock desire to amend and restate the 2003
Registration Rights Agreement to provide such contractual rights to the Series C
Preferred Stock as set forth herein.
Terms and Conditions
     In consideration of the mutual covenants and agreements contained in this
Agreement and the Stock Purchase Agreement, and intending to be legally bound,
the parties hereto agree as follows:
     Section 1. Definitions. As used in this Agreement, and in addition to other
terms defined herein, the following terms have the meanings indicated below or
in the referenced sections of this Agreement:
          “2003 Purchase Agreement” means the Series B Convertible Preferred
Stock Purchase Agreement, by and among the Company and the purchasers listed
therein, dated as of May 16, 2003, as from time to time amended in accordance
with the provisions thereof.
          “2006 Purchase Agreement” means the Series B Convertible Preferred
Stock Purchase Agreement, by and among the Company and the purchasers listed
therein, dated as of February 21, 2006, as from time to time amended in
accordance with the provisions thereof.

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
1

 



--------------------------------------------------------------------------------



 



          “Business Day” means any day other than a Saturday, Sunday or public
holiday or the equivalent for banks under the laws of the States of Minnesota or
Indiana.
          “Common Stock” means the Company’s common stock, $.001 par value per
share, as the same may be constituted from time to time.
          “Demand Registration” has the meaning set forth in Section 3(a).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
or any similar federal statute, and the rules and regulations of the SEC
thereunder, all as the same may be in effect at the time.
          “Exchange Agreement” means the Preferred Stock Exchange Agreement, by
and among the Company and the investors listed therein, dated as of May 16,
2003, as from time to time amended in accordance with the provisions thereof.
          “Initial Public Offering” means the first primary offering of Common
Stock to the public by the Company registered pursuant to the Securities Act.
          “Majority of the Registrable Securities” means 51% or more of the
Registrable Securities being registered, unless the text of this Agreement
indicates that it is 51% or more of the Registrable Securities then issued and
outstanding.
          “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, or a government entity or any
department, agency, or political subdivision thereof.
          “Piggyback Registration” has the meaning set forth in Section 4(a).
          “Preferred Stock” means the Company’s Series A Preferred Stock,
Series B Preferred Stock and Series C Preferred Stock.
          “Pro rata basis” means with respect to each Investor (or Stockholder
if applicable) the ratio determined by dividing (i) the number of Registrable
Securities (on an as-if-converted to Common Stock basis) then held by such
Investor (or Stockholder if applicable) by (ii) the aggregate number of
outstanding Registrable Securities (on an as-if-converted to Common Stock
basis).
          “Registrable Securities” means (a) the Common Stock issued or issuable
upon conversion of the Preferred Stock acquired by the Investors pursuant to the
Exchange Agreement, the 2003 Purchase Agreement, the 2006 Purchase Agreement and
the Stock Purchase Agreement; (b) any Common Stock issued as (or issuable upon
the conversion or exercise of any warrant, right, or other security that is
issued as) a dividend or other distribution with respect to, or in exchange for,
or in replacement of, the Preferred Stock; (c) any other shares of Common Stock
that the Investors have the right to acquire or do acquire upon conversion of
shares of Preferred Stock or other equity or debt securities of the Company
issued or acquired pursuant to any current or future agreement between or among
any of the Investors and the Company or any current stockholder of the Company;
(d) any shares of Common Stock otherwise acquired by the Investors; and (e) the
shares of Common Stock held by the Stockholders as of the date of this Agreement
(including shares of Common Stock issuable upon the conversion or exercise of
any warrant, right, or option currently held by any Stockholder), but as to the
shares subject to this phrase (e), only in connection with the Piggyback
Registration rights provided for in Section 4, and any other rights or
obligations of the Stockholders provided herein to effectuate Stockholders’
rights under Section 4.
          “Registration Expenses” has the meaning set forth in Section 7.
          “SEC” means the United States Securities and Exchange Commission (or
any other federal agency at that time administering the Securities Act).

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
2

 



--------------------------------------------------------------------------------



 



          “Securities Act” means the Securities Act of 1933, as amended, or any
similar federal statute, and the rules and regulations of the SEC thereunder,
all as the same may be in effect at the time.
          “Underwritten registration” or “underwritten offering” means a
registration in which securities of the Company are sold pursuant to a firm
commitment underwriting.
     Section 2. Securities Subject to this Agreement.
          (a) Registrable Securities. The securities entitled to the benefits of
this Agreement are Registrable Securities. A Registrable Security ceases to be
entitled to the benefits of this Agreement when it is registered under the
Securities Act and disposed of in accordance with the registration statement
covering it.
          (b) Holders of Registrable Securities. A Person is deemed to be a
holder of Registrable Securities whenever that Person owns, directly or
beneficially, or has the right to acquire Registrable Securities, disregarding
any legal restrictions upon the exercise of that right.
     Section 3. Demand Registration.
          (a) Requests for Registration. At any time after the completion of an
Initial Public Offering, the holders of the Registrable Securities may demand
that the Company register all or part of their Registrable Securities under the
Securities Act (a “Demand Registration”) on Forms S-1 or S-3 (or similar forms
then in effect) promulgated by the SEC under the Securities Act. Within ten days
after receipt of a demand, the Company will notify in writing all holders of
Registrable Securities of the demand. Any holder who wants to include his, her
or its Registrable Securities in the Demand Registration must notify the Company
within ten Business Days of receiving the notice of the Demand Registration.
Except as provided in this Section 3, the Company will include in all Demand
Registrations all Registrable Securities for which the Company receives timely
written demands for inclusion. All demands made pursuant to this Section 3(a)
must specify the number of Registrable Securities to be registered (that may not
be less than 20% in the aggregate of the then outstanding Registrable Securities
on a fully diluted basis, including Registrable Securities issued upon
conversion of the then-outstanding Preferred Stock) and the intended method of
disposing of the Registrable Securities.
          (b) Number of Demand Registrations. The Company is obligated to effect
up to four Demand Registrations pursuant to this Section 3, including two that
may be Demand Registrations on Form S-1 (or any successor form).
          (c) Form of Registration. The Demand Registration will be on Form S-3
whenever the Company is permitted to use the form, unless the holders of a
Majority of the Registrable Securities or the underwriter reasonably request
registration on an expanded form; provided, however, that no more than two
Demand Registrations will be on Form S-1. The Company will use its reasonable
best efforts to qualify for registration on Form S-3.
          (d) Registration Expenses. The Company will pay all Registration
Expenses for the Demand Registrations. A registration initiated as a Demand
Registration for which the Company pays the Registration Expenses will not count
(i) toward the limit on Demand Registrations set forth in Section 3(b) or
(ii) for the purposes of the first sentence of this Section 3(d) until it
becomes effective and at least 50% of all of the Registrable Securities included
in that registration have actually been sold.
          (e) Selection of Underwriters. The holders of a majority of the
Registrable Securities requested to be included in a Demand Registration may
select the investment banker(s) and manager(s) that will administer the
offering, as long as the investment banker(s) and the manager(s) are reasonably
satisfactory to the Company. The Company will enter into a customary
underwriting agreement with those investment banker(s) and manager(s).
          (f) Priority on Demand Registrations. If the managing underwriters
give the Company and the holders of the Registrable Securities being registered
a written opinion that the number

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
3

 



--------------------------------------------------------------------------------



 



of Registrable Securities requested to be included exceeds the number of
securities that can be sold, the Company will include in the registration only
the number of Registrable Securities that the underwriters believe can be sold.
The number of securities registered will be allocated on a pro rata basis among
the holders of Registrable Securities on the basis of the total number of
Registrable Securities requested to be included in the registration.
          (g) Delay in Filing. The Company may delay the filing of the
registration statement in connection with a Demand Registration for a period of
not more than 120 calendar days upon the advice of the investment banker(s) and
manager(s) that will administer the offering that a delay is necessary or
appropriate under the circumstances to prevent a material adverse effect on the
Company. The Company may not use this right to delay more than once during the
term of this Agreement.
          (h) Limited Piggyback Right on Demand Registrations.
               (i) Whenever the holders of Registrable Securities demand a
Demand Registration, the Company may notify in writing the other holders of
securities of the same type as the Registrable Securities that are to be
registered not later than the earlier to occur of (A) the fifth Business Day
following the Company’s receipt of notice of exercise of the Demand Registration
right or (B) 45 calendar days prior to the anticipated filing date.
               (ii) The Company may include in the Demand Registration
securities of the same type and class to be sold for its own account or held by
other holders, but only to the extent that the managing underwriters give the
Company their written opinion that the total number or dollar amount of
securities requested to be included can be sold. If the number or dollar amount
of securities requested to be sold exceeds the amount that in the opinion of the
managing underwriters can be sold, the Company will include in the registration:
(A) first, up to all Registrable Securities (allocated on a pro rata basis among
the holders of Registrable Securities on the basis of the total number of
Registrable Securities requested to be included in the registration),
(B) second, up to the full number or dollar amount of securities requested to be
included for the account of the Company, and (C) third, up to the full number or
dollar amount of securities requested to be included in the registration in
excess of the number or dollar amount of Registrable Securities to be registered
(allocated on a pro rata basis among the holders of the securities in such
proportions as the Company and those holders may agree).
               (iii) The holders of securities (including the Company) other
than Registrable Securities to be registered pursuant to this Section 3(h) will
enter into the same agreement with the managing underwriters as do the holders
of the Registrable Securities.
               (iv) If the Company registers any of its securities on its own
behalf in a Demand Registration (in accordance with the provisions of this
Section 3(h)), that Demand Registration will not count (i) toward the limit on
Demand Registrations set forth in Section 3(b) or (ii) for the purpose of
determining the number of Demand Registrations for which the Company is required
under Section 3(h) to pay all Registration Expenses, and the Company will pay
all of the Registration Expenses of that registration.
               (v) If any of the holders of any other securities of the Company
register those securities in a Demand Registration in accordance with this
Section 3(h), those holders will pay the fees and expenses of their counsel and
their share on a pro rata basis of the Registration Expenses not paid by the
Company for any reason.
     Section 4. Piggyback Registrations.
          (a) Right to Piggyback. Whenever the Company proposes to register any
of its securities under the Securities Act (except for the registration of
securities to be offered pursuant to an employee benefit plan on Form S-8 or
pursuant to a registration made on Form S-4, or any successor forms then in
effect) at any time other than pursuant to a Demand Registration and the
registration form to

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
4

 



--------------------------------------------------------------------------------



 



be used may be used for the registration of the Registrable Securities (a
“Piggyback Registration”), it will so notify in writing all holders of
Registrable Securities not later than the earlier to occur of (i) the fifth
Business Day following the Company’s receipt of notice of exercise of other
demand registration rights, or (ii) 30 calendar days prior to the anticipated
filing date. Subject to the provisions of Sections 4(c) and (d), the Company
will include in the Piggyback Registration all Registrable Securities with
respect to which the Company has received written requests for inclusion within
15 Business Days after the applicable holder’s receipt of the Company’s notice.
The holders of Registrable Securities may withdraw all or any part of the
Registrable Securities from a Piggyback Registration at any time before five
Business Days prior to the effective date of the Piggyback Registration. If a
Piggyback Registration is an underwritten offering effected under Section 4(c),
all Persons whose securities are included in the Piggyback Registration must
sell their securities on the same terms and conditions as apply to the
securities being issued and sold by the Company. If a Piggyback Registration is
an underwritten offering effected under Section 4(d), all Persons whose
securities are included in the Piggyback Registration must sell their securities
on the same terms and conditions as apply to the securities being sold by the
Person(s) initiating the Piggyback Registration. A registration of Registrable
Securities pursuant to this Section 4 will not be counted as a Demand
Registration under Section 3.
          (b) Piggyback Expenses. The Company will pay all Registration Expenses
in connection with each Piggyback Registration.
          (c) Priority on Primary Registrations. If a Piggyback Registration is
an underwritten primary registration on behalf of the Company and the managing
underwriters give the Company their written opinion that the total number or
dollar amount of securities requested to be included in the registration exceeds
the number or dollar amount of securities that can be sold, the Company will
include the securities in the registration in the following order of priority:
(i) first, all securities the Company proposes to sell; (ii) second, up to the
full number or dollar amount of Registrable Securities requested to be included
in the registration (allocated on a pro rata basis among the holders of
Registrable Securities on the basis of the dollar amount or number of
Registrable Securities requested to be included); and (iii) third, any other
securities (provided they are of the same class as the securities sold by the
Company) requested to be included, allocated among the holders of securities in
such proportions as the Company and those holders may agree.
          (d) Priority on Secondary Registrations. If a Piggyback Registration
is an underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters give the Company their written opinion
that the dollar amount or number of securities requested to be included in the
registration exceeds the dollar amount or number of securities that can be sold,
the Company will include in the registration: (i) to the extent of 50% of the
number or dollar amount of securities other than Registrable Securities that in
the underwriter’s opinion can be sold, the securities requested to be included
in the registration, allocated among the holders of those securities in such
proportions as the Company and those holders may agree, and (ii) to the extent
of the balance, the Registrable Securities requested to be included, allocated
on a pro rata basis among the holders of Registrable Securities on the basis of
the dollar amount or number of securities requested to be included. If after
including all of the Registrable Securities the underwriters determine that
there are additional securities that can be sold, then securities other than the
foregoing may be added to the registration.
          (e) Selection of Underwriters. If any Piggyback Registration is an
underwritten offering, the Company will select the investment banker(s) and
manager(s) that will administer the offering, as long as the investment
banker(s) and manager(s) are reasonably satisfactory to the holders of a
Majority of the Registrable Securities. The Company and the holders of
Registrable Securities participating in the offering will enter into a customary
underwriting agreement with the investment banker(s) and manager(s).

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
5

 



--------------------------------------------------------------------------------



 



          (f) Other Registrations. The Company agrees that after filing a
registration statement with respect to Registrable Securities pursuant to
Section 3 or this Section 4 that has not been withdrawn or abandoned, the
Company will not register any of its equity securities or securities convertible
or exchangeable into or exercisable for its equity securities under the
Securities Act, whether on its own behalf or at the request of any holder of
those securities, until at least three months has elapsed from the effective
date of the previous registration. This three-month hiatus does not apply to
registrations of securities to be issued in connection with employee benefit
plans, to permit exercise or conversions of previously issued options, warrants,
or other convertible securities, or in connection with a Demand Registration.
     Section 5. Restrictions on Public Sale by the Company and Others. The
Company agrees not to make any public sale or distribution of its equity
securities, or any securities convertible into or exchangeable or exercisable
for its equity securities, including a sale under Regulation D of the Securities
Act or under any other exemption of the Securities Act (except as part of the
underwritten registration or pursuant to registrations on Form S-8 or any
successor form), during the seven days prior to and the 90 days after the
effective date of any underwritten Demand Registration or any underwritten
Piggyback Registration unless the managing underwriters agree otherwise. The
Company also agrees to use its reasonable best efforts to cause each holder of
at least 5% (on a fully diluted basis) of its equity securities or any
securities convertible into or exchangeable or exercisable for at least 5% (on a
fully diluted basis) of its equity securities (other than Registrable
Securities), purchased from the Company at any time on or after the date of this
Agreement (other than in a registered public offering) to agree not to make any
public sale or distribution of those securities, including a sale pursuant to
Rule 144 of the Securities Act (except as part of the underwritten registration,
if permitted), during the seven days prior to and the 90 days after the
effective date of the registration unless the managing underwriters agree
otherwise.
     Section 6. Registration Procedures.
          (a) Best Efforts. Whenever the holders of Registrable Securities
request the registration of any Registrable Securities pursuant to this
Agreement, the Company will use its reasonable best efforts to register and to
permit the sale of the Registrable Securities in accordance with the intended
method of disposition. To carry out this obligation, the Company will as
expeditiously as possible:
     (i) prepare and file with the SEC, but in any event no later than 90
calendar days after receipt of a request to file a registration statement
(subject to Section 3(g)), a registration statement on the appropriate form and
use its best efforts to cause the registration statement to become effective. At
least two Business Days before filing a registration statement or prospectus or
any amendments or supplements thereto that covers Registrable Securities, the
Company will furnish to the counsel of the holders of a Majority of the
Registrable Securities being registered copies of all documents proposed to be
filed for that counsel’s review and approval, which approval will not be
unreasonably withheld or delayed;
     (ii) notify immediately each seller of Registrable Securities of any stop
order threatened or issued by the SEC and take all actions reasonably required
to prevent the entry of a stop order or if entered to have it rescinded or
otherwise removed;
     (iii) prepare and file with the SEC such amendments and supplements to the
registration statement and the corresponding prospectus necessary to keep the
registration statement effective for 180 days or such shorter period as may be
required to sell all Registrable Securities covered by the registration
statement; and comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by the registration statement during
each period in accordance with the sellers’ intended methods of disposition as
set forth in the registration statement;

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
6

 



--------------------------------------------------------------------------------



 



     (iv) furnish to each seller of Registrable Securities a sufficient number
of copies of the registration statement, each amendment and supplement thereto
(in each case including all exhibits), the corresponding prospectus (including
each preliminary prospectus), and such other documents as seller may reasonably
request to facilitate the disposition of the seller’s Registrable Securities;
     (v) use its best efforts to register or qualify the Registrable Securities
under securities or blue sky laws of jurisdictions in the United States of
America as any seller requests and will do any and all other acts and things
that may be necessary or advisable to enable the seller to consummate the
disposition of the seller’s Registrable Securities;
     (vi) use its best efforts to cause the Registrable Securities covered by
the registration statement to be registered with or approved by those
governmental agencies or authorities necessary to enable each seller to
consummate the disposition of its Registrable Securities;
     (vii) notify each seller of Registrable Securities, at any time when a
prospectus is required to be delivered under the Securities Act, of any event as
a result of which the prospectus or any document incorporated therein by
reference contains an untrue statement of a material fact or omits to state any
material fact necessary to make the statements therein not misleading, and will
prepare a supplement or amendment to the prospectus or any such document
incorporated therein by reference so that thereafter the prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading;
     (viii) cause all registered Registrable Securities to be listed on each
securities exchange, if any, on which similar securities issued by the Company
are then listed;
     (ix) provide an institutional transfer agent and registrar and a CUSIP
number for all Registrable Securities on or before the effective date of the
registration statement;
     (x) enter into such customary agreements (including an underwriting
agreement in customary form) and take all other actions in connection with those
agreements as the holders of the Registrable Securities being registered or the
underwriters, if any, request to expedite or facilitate the disposition of the
Registrable Securities;
     (xi) make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to the registration
statement, and any attorney, accountant, or other agent of any seller or
underwriter, all financial and other records, pertinent corporate documents, and
properties of the Company, and cause the Company’s officers, directors, and
employees to supply all information requested by any seller, underwriter,
attorney, accountant, or agent in connection with the registration statement;
provided that an appropriate confidentiality agreement is executed by any
seller, underwriter, attorney, accountant, or other agent;
     (xii) in connection with any underwritten offering, obtain a “cold comfort”
letter from the Company’s independent public accountants in customary form and
covering those matters customarily covered by “cold comfort” letters as the
holders of the Registrable Securities being registered or the managing
underwriters request (and the letter will be addressed to holders of the
Registrable Securities);
     (xiii) furnish, at the request of any holder of Registrable Securities
being registered, an opinion of the counsel representing the Company for the
purposes of the registration, in the form and substance customarily given to
underwriters in an

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
7

 



--------------------------------------------------------------------------------



 



underwritten public offering and satisfactory to the counsel representing the
holders of Registrable Securities being registered, addressed to the
underwriters, if any, and to the holders of Registrable Securities being
registered; and
     (xiv) use its best efforts to comply with all applicable rules and
regulations of the SEC, and make available to its security holders, as soon as
practicable, an earnings statement complying with the provisions of Section
11(a) of the Securities Act and covering the period of at least 12 months, but
not more than 18 months, beginning with the first month after the effective date
of the Registration Statement.
          (b) Distribution of Securities. From time to time, the Company may
require each seller of Registrable Securities subject to the registration to
furnish to the Company information regarding the distribution of the securities
subject to the registration.
          (c) Prospectus. Each holder of Registrable Securities agrees by
acquisition of those securities that, upon receipt of any notice from the
Company of any event of the kind described in Section 6(a)(vii), the holder will
discontinue disposition of Registrable Securities until the holder receives
copies of the supplemented or amended prospectus contemplated by
Section 6(a)(vii). In addition, if the Company requests, the holder will deliver
to the Company (at the Company’s expense) all copies, other than permanent file
copies then in the holder’s possession, of the current prospectus covering the
Registrable Securities at the time of receipt of the notice. If the Company
gives any such notice, the time period mentioned in Section 6(a)(iii) will be
extended by the number of days elapsing between the date of notice and the date
that each seller receives the copies of the supplemented or amended prospectus
contemplated by Section 6(a)(iii).
          (d) Duty to Provide Information. Whenever the holders of Registrable
Securities have requested that any Registrable Securities be registered pursuant
to this Agreement, those holders will notify the Company, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event that as to any holder of Registrable
Securities is (i) to its respective knowledge, and (ii) uniquely within its
respective knowledge, and (iii) solely as to matters concerning that holder of
the Registrable Securities, as a result of which the prospectus included in the
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading.
          (e) “Market Stand-Off” Agreement. Each Investor hereby agrees that
during a period not to exceed 180 days and to the extent specified by the
Company and an underwriter of Common Stock or other securities of the Company in
connection with any Initial Public Offering of the Common Stock of the Company,
following the effective date of a registration statement of the Company filed
under the Securities Act, it will not, directly or indirectly, sell, offer to
sell, contract to sell (including, without limitation, any short sale), grant
any option to purchase, or otherwise transfer or dispose of (other than to
donees who agree to be similarly bound) any securities of the Company held by it
at any time during that period, except Common Stock included in the
registration. Notwithstanding the foregoing:
     (i) the agreement provided by this Section will apply only to the first
registration statement of the Company that covers Common Stock (or other
securities) to be sold on its behalf to the public in an underwritten offering;
and
     (ii) this Section will not be effective unless all officers and directors
of the Company, each holder of greater than 1% of the Company’s Common Stock (on
a fully converted basis), and all other Persons with registration rights
(whether or not pursuant to this Agreement) enter into similar agreements.
     In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to the securities (assuming exercise of
all outstanding options, warrants, and convertible

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
8

 



--------------------------------------------------------------------------------



 



securities) of the Company held by each Investor (and the shares or securities
of every other Person subject to the foregoing restriction) until the end of
that period.
     Section 7. Registration Expenses.
          (a) Defined. All Registration Expenses incident to the Company’s
performance of or compliance with this Agreement will be paid as provided in
this Agreement. The term “Registration Expenses” means all expenses incurred in
connection with any registration, filing, or qualification of Registrable
Securities pursuant to this Agreement, including (without limitation) all
registration filing fees, professional fees, and other expenses of compliance
with federal, state, and other securities laws (including fees and disbursements
of counsel for the underwriters in connection with state or other securities law
qualifications and registrations); printing expenses, messenger, telephone, and
delivery expenses; fees and disbursements of counsel for the Company and for the
sellers of the Registrable Securities (subject to the provisions of
Section 7(b)); and fees and disbursements of all independent certified public
accountants (including the expenses of any audit or “cold comfort” letters
required by or incident to performance of the obligations contemplated by this
Agreement).
          (b) Legal Fees and Expenses. In connection with each registration for
which the Company is required to pay the Registration Expenses of the holders of
Registrable Securities, the Company will directly pay the reasonable fees and
disbursements of one law firm, selected by the holders of a Majority of the
Registrable Securities participating in such registration, to serve as counsel
to all the holders.
          (c) Expenses Not Covered. To the extent the Company is not required to
pay Registration Expenses, each holder of securities included in any
registration will pay those Registration Expenses allocable to the holders of
securities so included, and any Registration Expenses not allocable will be
borne by all sellers in proportion to the number of securities each registers.
     Section 8. Indemnification.
          (a) Indemnification by Company. To the full extent permitted by law,
the Company agrees to indemnify each holder of Registrable Securities, its
officers and directors, and each Person who controls the holder (within the
meaning of the Securities Act and the Exchange Act) against all losses, claims,
damages, liabilities, and expenses caused by any untrue or allegedly untrue
statement of material fact contained in any registration statement, prospectus,
or preliminary prospectus or any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or any violation by the Company of the Securities Act or
any rule or regulation thereunder applicable to the Company and relating to the
action or inaction of the Company in connection with any registration,
qualification or compliance, except to the extent the untrue statement or
omission resulted from information that the holder furnished in writing to the
Company expressly for use therein or by the holder’s failure to deliver a copy
of the registration statement or prospectus or any amendments or supplements
thereto to any purchaser after the Company has furnished the holder with a
sufficient number of copies of the relevant documents. In connection with a firm
or best efforts underwritten offering, to the extent required by the managing
underwriters, the Company will indemnify the underwriters, their officers and
directors, and each Person who controls the underwriters (within the meaning of
the Securities Act and the Exchange Act), to the extent customary in such
agreements.
          (b) Indemnification by Holders of Securities. In connection with any
registration statement, each participating holder of Registrable Securities will
furnish to the Company in writing the information and affidavits that the
Company reasonably requests for use in connection with any registration
statement or prospectus and each holder agrees to indemnify, to the extent
permitted by law, the Company, its directors and officers, and each Person who
controls the Company (within the meaning of the Securities Act and the Exchange
Act) against any losses, claims, liabilities and expenses resulting from any
untrue or allegedly untrue statement of a material fact or any omission or
alleged omission
of a

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
9

 



--------------------------------------------------------------------------------



 



material fact required to be stated in the registration statement or prospectus
or any amendment thereof or supplement thereto necessary to make the statements
therein not misleading, but only to the extent that the untrue statement or
omission is contained in or omitted from any information or affidavit the holder
furnished in writing, or resulting from the holder’s failure to deliver a copy
of the registration statement or prospectus or any amendments or supplements
thereto to any purchaser after the Company has furnished the holder with a
sufficient number of copies of the relevant documents; provided, however, that
the obligations of any holder of Registrable Securities hereunder will be
limited to an amount equal to the proceeds to such holder of the sale of
securities pursuant to the applicable registration statement as contemplated
herein.
          (c) Indemnification Proceedings. Any Person entitled to
indemnification under this Agreement will (i) give prompt notice to the
indemnifying party of any claim with respect to which it seeks indemnification,
and (ii) unless in the indemnified party’s reasonable judgment a conflict of
interest may exist between the indemnified and indemnifying parties with respect
to the claim, permit the indemnifying party to assume the defense of the claim
with counsel reasonably satisfactory to the indemnified party. If the
indemnifying party does not assume the defense, the indemnifying party will not
be liable for any settlement made without its consent (but that consent may not
be unreasonably withheld). No indemnifying party will consent to entry of any
judgment or will enter into any settlement that does not include as an
unconditional term the claimant’s or plaintiff’s release of the indemnified
party from all liability concerning the claim or litigation. An indemnifying
party who is not entitled to or elects not to assume the defense of a claim will
not be obligated to pay the fees and expenses of more than one counsel for all
parties indemnified by the indemnifying party with respect to the claim, unless
in the reasonable judgment of any indemnified party a conflict of interest may
exist between the indemnified party and any other indemnified party with respect
to the claim, in which event the indemnifying party will be obligated to pay the
fees and expenses of additional counsel.
          (d) Contribution to Joint Liability. In order to provide for just and
equitable contribution to joint liability under the Securities Act in any case
in which either (i) any holder of Registrable Securities exercising rights under
this Agreement, or any controlling Person of any such holder, makes a claim for
indemnification pursuant to this Section 8 but it is judicially determined (by
the entry of a final judgment or decree by a court of competent jurisdiction and
the expiration of time to appeal or the denial of the last right of appeal) that
such indemnification may not be enforced in such case notwithstanding the fact
this Section 8 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any such selling holder
or any such controlling Person in circumstances for which indemnification is
provided under this Section 8; then, and in each such case, the Company and such
holder will contribute to the aggregate losses, claims, damages or liabilities
that they may be subject to (after contribution to others) in such proportion so
that such holder is responsible for the portion represented by the percentage
that the public offering price of its Registered Securities offered by the
registration statement bears to the public offering price of all securities
offered by such registration statement, and the Company is responsible for the
remaining portion; provided, however, that in any such case, (A) no such holder
will be required to contribute any amount in excess of the public offering price
of all such Registered Securities offered by it pursuant to such registration
statement; and (B) no Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any Person who was not guilty of such fraudulent misrepresentation.
     Section 9. Rule 144 and Rule 144A; Company Obligations. If the Company
files a registration statement pursuant to the requirements of the Securities
Act or Section 12 of the Exchange Act, the Company covenants that it will file
the reports required to be filed by it under the Securities Act and the Exchange
Act and the rules and regulations adopted by the SEC thereunder (or, if the
Company is not required to file such reports, it will, upon the request of any
holder of Registrable

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
10

 



--------------------------------------------------------------------------------



 



Securities, make publicly available other information), and it will take such
further action as any holder of Registrable Securities reasonably may request,
all to the extent required from time to time, to enable the holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (i) Rule 144 under the Securities Act
as amended from time to time, or (ii) any similar rule or regulation hereafter
adopted by the SEC. Upon the request of any holder of Registrable Securities,
the Company will deliver to the holder a written statement as to whether it has
complied with Rule 144 or any successor rule requirements. The Company also
covenants that it will provide all such information and it will take such
further action as any holder of Registrable Securities reasonably may request to
enable the holder to sell Registrable Securities without registration under the
Securities Act within the limitation of Rule 144A under the Securities Act, as
amended from time to time, or any successor rule requirements.
     Section 10. Participation in Underwritten Registrations. No Person may
participate in any underwritten registration without (a) agreeing to sell
securities on the basis provided in underwriting arrangements approved by the
Persons entitled hereunder to approve such arrangements (the holders of the
Registrable Securities in a Demand Registration pursuant to Section 3(d) and the
Company in a Piggyback Registration pursuant to Section 4(e)), and
(b) completing and executing all questionnaires, powers of attorneys,
indemnities, underwriting agreements and other documents required by the
underwriting arrangements.
     Section 11. Miscellaneous.
          (a) Adjustments Affecting Securities. The Company will not take any
action, or permit any change to occur, with respect to the Registrable
Securities that would affect adversely the ability of the holders to include
those securities in a registration undertaken pursuant to this Agreement or the
marketability of the Registrable Securities in any registration.
          (b) Amendment. This Agreement may be amended or modified only by a
written agreement executed by the Company and the holders of (i) at least 66.67%
of the then issued and outstanding Series A Preferred Stock and (ii) the holders
of at least 66.67% of the then issued and outstanding Series B and Series C
Preferred Stock (taken together as a single class on an as-if converted to
Common Stock basis).
          (c) Attorneys’ Fees. In any legal action or proceeding brought to
enforce any provision of this Agreement, the prevailing party will be entitled
to recover all reasonable expenses, charges, court costs, and attorneys’ fees in
addition to any other available remedy at law or in equity.
          (d) Benefit of Parties; Assignability. All of the terms and provisions
of this Agreement will be binding upon and inure to the benefit of the parties
and their respective successors and assigns, including without limitation all
subsequent holders of securities entitled to the benefits of this Agreement who
agree in writing to become bound by the terms of this Agreement; provided,
however, the Company may not delegate its responsibilities or assign its rights
under this Agreement without the prior written consent of the holders of at
least 66.67% of the then issued and outstanding shares of Preferred Stock,
voting separately as a series.
          (e) Cooperation. The parties agree that after execution of this
Agreement they will from time to time, upon the request of any other party and
without other consideration, execute, acknowledge, and deliver in proper form
any further instruments and take such other action as any other party may
reasonably require to carry out effectively the intent of this Agreement.
          (f) Cumulative Remedies and Survival. The rights and remedies
specified in this Agreement will not be exclusive of any other right or remedy
and are cumulative and in addition to every other right or remedy now or
hereafter existing at law or in equity or by statute or otherwise that may be
available to the Investors.

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
11

 



--------------------------------------------------------------------------------



 



          (g) Counterparts. This Agreement may be executed by facsimile
signature and simultaneously in two or more counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.
          (h) Entire Agreement. This Agreement, the Stock Purchase Agreement,
the 2006 Purchase Agreement, the 2003 Purchase Agreement, the Exchange Agreement
and the Amended and Restated Voting and Co-Sale Agreement, dated of even date
herewith among the Company, the Investors, and certain of the Company’s other
stockholders (“Voting and Co-Sale Agreement”) contain the entire understanding
of the parties with respect to the subject matter hereof and thereof. There are
no representations, promises, warranties, covenants, or undertakings other than
those expressly set forth or provided for herein and therein. This Agreement and
the Voting and Co-Sale Agreement supersede all prior agreements and
understandings among the parties with respect to the transactions contemplated
herein and therein. Without limiting the foregoing, this Agreement amends,
supersedes and restates in its entirety the 2003 Registration Rights Agreement.
          (i) Governing Law. The internal laws of the State of Delaware will
govern all questions concerning the relative rights of the Company and its
stockholders. Delaware law also will govern the interpretation, construction,
and enforcement of this Agreement and all transactions and agreements
contemplated hereby, notwithstanding any state’s choice of law rules to the
contrary.
          (j) Interpretation. The terms and conditions of this Agreement
represent the results of bargaining and negotiations among the parties, each of
which has the opportunity to be represented by counsel of its own selection, and
none of which has acted under duress or compulsion, whether legal, economic or
otherwise, and represent the results of a combined draftsmanship effort.
Consequently, the terms and conditions hereof will be interpreted and construed
in accordance with their usual and customary meanings and the parties hereby
expressly waive and disclaim in connection with the interpretation and
construction hereof any rule of law or procedures requiring otherwise,
specifically including but not limited to any rule of law to the effect that
ambiguous or conflicting terms or conditions contained herein will be
interpreted or construed against the party whose counsel prepared this Agreement
or any earlier draft hereof.
          (k) Listing. If the Common Stock is listed for trading on any national
securities exchange, that listing will include all of the Registrable Securities
(to the extent permitted by the rules of the exchange).
          (l) No Inconsistent Agreements. Except with the prior written consent
of the holders of at least a majority of the then issued and outstanding shares
of Series A Preferred Stock, the holders of at least a majority of the then
issued and outstanding shares of Series B Preferred Stock, each considered
separately as a series, and the holders of at least a majority of the then
issued and outstanding shares of Series B Preferred Stock and Series C Preferred
Stock, voting together as a class, the Company will not enter into any agreement
with respect to its securities that will grant to any Person registration rights
that are senior to, are in conflict with, or will interfere with the practical
realization of the rights provided under this Agreement except as disclosed on
Schedule 3.2 to the Stock Purchase Agreement.
          (m) Notices. All notices, requests, demands, or other communications
that are required or may be given pursuant to the terms of this Agreement will
be in writing and delivery will be deemed sufficient in all respects and to have
been duly given on the date of service if delivered personally by overnight
courier or by facsimile transmission if receipt is confirmed to the party to
whom notice is to be given, or on the third day after mailing if mailed by
first-class mail, return receipt requested, postage prepaid, and properly
addressed to the most recent respective address set forth in the 2003 Purchase
Agreement, the Exchange Agreement, the 2006 Purchase Agreement or the Stock
Purchase Agreement or to such other addresses as the respective parties hereto
may from time to time designate to the others in writing.

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
12

 



--------------------------------------------------------------------------------



 



          (n) Severability. Whenever possible, each provision of this Agreement
will be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, that provision will be ineffective only to
the extent of the prohibition or invalidity, without invalidating the remainder
of this Agreement.
          (o) Specific Performance. Each of the parties agrees that damages for
a breach of or default under this Agreement would be inadequate and that in
addition to all other remedies available at law or in equity the parties and
their successors and assigns will be entitled to specific performance or
injunctive relief, or both, in the event of a breach or a threatened breach of
this Agreement.
          (p) Table of Contents and Captions. The table of contents and captions
of the sections and subsections of this Agreement are solely for convenient
reference and will not be deemed to affect the meaning or interpretation of any
provision of this Agreement.
          (q) Waiver of Breach. Neither any waiver of any breach of, nor any
failure to enforce any term or condition of, this Agreement will operate as a
waiver of any other breach of any term or condition, nor constitute nor be
deemed a waiver or release of any other rights, in law or at equity, or claims
that any party may have against any other party for anything arising out of,
connected with, or based upon this Agreement. No waiver will be enforceable
against any party hereto unless set forth in a written instrument or agreement
signed by that party. No waiver will be deemed to occur as a result of the
failure of any party to enforce any term or condition of this Agreement.
          (r) Additional Parties. Upon approval by the Company’s board of
directors, any holder of the Company’s capital stock or rights, warrants, or
options to purchase the Company’s capital stock, may become a party to this
Agreement as an “Investor.” A holder of the Company’s capital stock or rights,
warrants, or options to purchase the Company’s capital stock shall become a
party to this Agreement following approval of the Company’s board of directors
upon such holder’s execution and proper delivery to the Company of a Notice of
Adoption in substantially the form attached hereto as Exhibit B and Exhibit A to
this Agreement shall be automatically amended to add such holder.
[The remainder of this page is intentionally left blank — signature pages
follow]

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
13

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

              COMPANY:   SPS COMMERCE, INC.    
 
           
 
  By:   /s/ Archie C. Black    
 
     
 
Archie C. Black    
 
      Chief Executive Officer    
 
            INVESTORS:   ABN AMRO CAPITAL (USA), INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                THE STEVEN ADDIS TRUST U/D/T 7/28/92    
 
           
 
  By:        
 
           
 
      Steven Addis    
 
      Trustee    
 
                ALLENWOOD VENTURES, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                AXIOM VENTURE PARTNERS II LIMITED PARTNERSHIP    
 
           
 
  By:   /s/ Alan Mendelson    
 
           
 
      Alan Mendelson    
 
      General Partner    
 
  /s/ Barry M. Bloom                   Barry M. Bloom    

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
A-1

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

                  BVCF IV, L.P.    
 
  By:   J.W. Puth Associates LLC, its General Partner    
 
  By:   Brinson Venture Management LLC, its Attorney-in-Fact    
 
  By:   Adams Street Partners, LLC, as its Administrative    
 
      Member    
 
           
 
  By:   /s/ Jeffrey T. Diehl    
 
     
 
Jeffrey T. Diehl    
 
      Partner    
 
                CID EQUITY CAPITAL V, L.P.    
 
  By:   CID Equity Partners V, as General Partner    
 
           
 
  By:   /s/ John C. Aplin    
 
           
 
      John C. Aplin    
 
      General Partner    
 
                CID MEZZANINE CAPITAL, L.P.    
 
  By:   CID Mezzanine Partners, L.P., as General Partner    
 
           
 
  By:   /s/ John C. Aplin    
 
           
 
      John C. Aplin    
 
      General Partner    
 
  /s/ Molly Joel Coye                   Molly Joel Coye    

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

                  DAMAC INVESTORS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                DAMAC TECHNOLOGY PARTNERS, L.P.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                GTG DAMAC PARTNERS, LP    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                          Thomas Domencich    
 
                GRANITE PRIVATE EQUITY II, LLC    
 
           
 
  By:        
 
     
 
Daren J. Wells    
 
      Vice President    
 
                ML PARTNERS    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
3



 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

                  PACIFIC CAPITAL VENTURES, LLC    
 
           
 
  By:   /s/ Roy L. Wickland    
 
           
 
      Roy L. Wickland    
 
      Member    
 
                JAMIT LLC    
 
           
 
  By:        
 
           
 
      Roy L. Wickland    
 
      Member    
 
                PV SECURITIES CORP.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                RONALD P. KARLSBERG, TTEE FBO R.P.         KARLSBERG
CARDIOVASCULAR MEDICAL         GROUP OF SOUTHERN CALIFORNIA 401K         PROFIT
SHARING PLAN DTD 1/1/1989    
 
           
 
  By:   /s/ Ronald P. Karlsberg    
 
     
 
Ronald P. Karlsberg    
 
      Trustee    
 
                RIVER CITIES CAPITAL FUND II LIMITED PARTNERSHIP         By:
Mayson, Inc.         Its: General Partner    
 
           
 
  By:   /s/ Edwin T. Robinson    
 
           
 
  Name:   Edwin T. Robinson    
 
           
 
  Its:   President    
 
           

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
4



 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

                  /s/ Casimir Skrzypcak                   Casimir Skrzypcak    
 
                ST. PAUL VENTURE CAPITAL AFFILIATES
FUND I, LLC         By: St. Paul Venture Capital, Inc.         Its: Manager    
 
           
 
  By:   /s/ Michael B. Gorman    
 
     
 
Michael B. Gorman    
 
      Executive Vice President    
 
                ST. PAUL VENTURE CAPITAL IV, LLC    
 
           
 
  By:   /s/ Michael B. Gorman    
 
           
 
      Michael B. Gorman    
 
      Managing Member    
 
                ST. PAUL VENTURE CAPITAL V, LLC    
 
           
 
  By:   /s/ Michael B. Gorman    
 
           
 
      Michael B. Gorman    
 
      Managing Member    
 
                ST. PAUL VENTURE CAPITAL VI, LLC         By: SPVC Management VI,
LLC         Its: Managing Member    
 
           
 
  By:   /s/ Michael B. Gorman    
 
           
 
      Michael B. Gorman    
 
      Managing Director    

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
5

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

                  SVOBODA, COLLINS & COMPANY, L.P.         By: Svoboda, Collins
L.L.C.         Its: General Partner    
 
           
 
  By:        
 
     
 
Maneesh A. Gandhi    
 
      Analyst    
 
                SVOBODA, COLLINS & COMPANY Q.P., L.P.         By: Svoboda,
Collins L.L.C.         Its: General Partner    
 
           
 
  By:        
 
           
 
      Maneesh A. Gandhi    
 
      Analyst    
 
                TENX VENTURE PARTNERS, LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                ZAFA LLC    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Its:        
 
           
 
                RIVER CITIES SBIC III, L.P.         By: RCCF Management Inc.    
    Its: General Partner    
 
           
 
  By:   /s/ Edwin T. Robinson    
 
           
 
  Name:   Edwin T. Robinson    
 
           
 
  Its:   President    
 
           

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
6

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

                  SVOCO, L.P.         By: SvoCo, G.P.         Its: General
Partner         By: SvoCo, Inc.         Its: Managing General Partner    
 
           
 
  By:        
 
     
 
John Svoboda    
 
      President    

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
7

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

         
 
       
STOCKHOLDERS:
 
 
Gary Anderson    
 
       
 
 
 
Roger Anderson    

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
A-8

 



--------------------------------------------------------------------------------



 



EXHIBIT A
INVESTORS
Steven Addis Trust U/D/T 7/28/92
Allenwood Ventures, Inc.
Axiom Venture Partners II Limited Partnership
Barry Bloom
BVCF IV, LP
CID Equity Capital V, L.P.
CID Mezzanine Capital, L.P.
Molly Joel Coye
Damac Investors, Inc.
Damac Technology Partners, LP
Thomas Domencich
Granite Private Equity II, LLC
GTG Damac Partners, LP
JAMIT, LLC
Ronald Karlsberg
Ronald Karlsberg, TTEE**
ML Partners
Pacific Capital Ventures, LLC
PV Securities Corp.
River Cities Capital Fund II Limited Partnership
River Cities SBIC III, L.P.
Casimir Skrzypczak
St. Paul Venture Capital Affiliates Fund I, L.L.C.
St. Paul Venture Capital IV, L.L.C.
St. Paul Venture Capital V, LLC
St. Paul Venture Capital VI, L.L.C.
Svoboda, Collins & Company Q.P., L.P.
Svoboda, Collins & Company, L.P.
TenX Venture Partners, LLC
ZAFA LLC
BlueCrest Strategic Limited
 

**   Ronald P. Karlsberg, TTEE FBO R.P. Karlsberg Cardiovascular Medical Group
of Southern California 401K, profit sharing plan, DTD 1/1/1989

STOCKHOLDERS
Gary Anderson
Roger Anderson

      SPS Registration Rights Agreement [Amended and Restated April 2007]   Page
A-1

 



--------------------------------------------------------------------------------



 



EXHIBIT B
NOTICE OF ADOPTION
(Registration Rights Agreement)
          This Notice of Adoption (“Adoption Notice”) is executed by the
undersigned (the “Adopting Party”) pursuant to the terms of that certain Amended
and Restated Registration Rights Agreement dated as of April 10, 2007, as may be
amended from time to time (the “Agreement”), by and among SPS Commerce, Inc., a
Delaware corporation, and the other parties thereto. Capitalized terms used but
not defined herein will have the respective meanings ascribed to such terms in
the Agreement. By the execution and delivery of this Adoption Notice, the
Adopting Party agrees as follows:
          1. Acknowledgment. Adopting Party acknowledges that Adopting Party is
purchasing the shares of the Company’s capital stock set forth below (the
“Shares”).
          2. Agreement. Adopting Party: (i) agrees that the Shares acquired by
Adopting Party will be bound by and subject to the terms of the Agreement; and
(ii) hereby adopts the Agreement with the same force and effect as if Adopting
Party were originally an “Investor.”
          3. Notice. Any notice required or permitted by the Agreement will be
given to Adopting Party at the address or facsimile listed beside Adopting
Party’s signature below.
          IN WITNESS WHEREOF, the Adopting Party has caused this Notice of
Adoption to be executed by its duly authorized representative as of the date
first written below.

     
Shares Purchased:
   
 
 
   
Class of Stock:
  Printed Name of Adopting Party
 
   
 
   
Date:
   
 
   
 
     
 
 
 
   
 
   
 
  Signature
 
   
Address
   
 
   
 
   
Facsimile: (                    )
  Printed Name and Title of Authorized Signatory of Adopting Party
 
   

SPS Registration Rights Agreement [Amended and Restated April 2007]   Page B-1

 



--------------------------------------------------------------------------------



 



SPS COMMERCE, INC.
Amendment No. 1 to Registration Rights Agreement
     This Amendment No. 1 (this “Amendment”) to the Registration Rights
Agreement by and among SPS Commerce, Inc., a Delaware corporation (the
“Company”), and the parties listed therein dated as of April 10, 2007 (the
“Agreement”) is effective as of May 5, 2011. Capitalized terms used but not
defined in this Amendment have the meanings given to those terms in the
Agreement.
Recitals
     A. The Company entered into in the Agreement with the Investors who held
shares of the Company’s previously outstanding Preferred Stock in connection
with the Company’s issuance of the Series C Preferred Stock.
     B. In connection with the Company’s initial public offering, all of the
Preferred Stock converted into Common Stock (the “Conversion”) and the Common
Stock began trading on the Nasdaq Global Market.
     C. To facilitate the financing of the Company as a publicly-traded company,
the undersigned, constituting (i) the Company and (ii) the Persons who held at
least 66.67% of the issued and outstanding Series A Preferred Stock, Series B
Preferred Stock and Series C Preferred Stock at the time of Conversion desire to
amend the Agreement as set forth below.
Agreement
     Now, therefore, for good and valuable consideration, the undersigned hereby
agree as follows:
     1. The following is added as Section 11(s) of the Agreement:
     “(s) Termination of Registration Rights. The right of any Investor to be
notified of or request registration or inclusion of Registrable Securities in
any registration pursuant to Section 3 or Section 4 shall terminate upon the
earlier of such time as Rule 144 under the Securities Act or another similar
exemption under the Securities Act is available for the sale of all of such
Investor’s shares without limitation during a three-month period without
registration.”
     2. Section 11(b) of the Agreement is amended and restated to read in its
entirety as follows:
     “(b) Amendments; Waivers. This Agreement may be amended or modified and the
observance of any term or condition of this Agreement may be waived (either
generally or in a particular instance, and either retroactively or
prospectively) only by a written agreement executed by the Company and the
holders of at least 66.67% of the Common Stock issued upon conversion of the
Preferred Stock that have not been previously sold and are not able to be sold
pursuant to Rule 144 under the Securities Act or another similar exemption under
the Securities Act without limitation during a three-month period without
registration.”
     3. Section 11(d) of the Agreement is amended and restated to read in its
entirety as follows:
     “(d) Benefit of Parties; Assignability. All of the terms and provisions of
this Agreement will be binding upon and inure to the benefit of the parties and
their respective successors and assigns, including without limitation all
subsequent holders of securities entitled to the benefits of this Agreement who
agree in writing to become bound by the terms of this Agreement within two
business days after first becoming a holder of securities entitled to the
benefits of this Agreement; provided, however, the Company may not delegate its
responsibilities or assign its rights under this Agreement

      Amendment of Registration Rights Agreement   Page 1

 



--------------------------------------------------------------------------------



 



without the prior written consent of the holders of at least 66.67% of the
Common Stock issued upon conversion of the Preferred Stock.”
     4. Except as expressly provided herein, no further amendments to the
Agreement are provided hereby.
     5. The validity, meaning and effect of this instrument will be determined,
construed and enforced in accordance with the laws of the State of Delaware,
without regard to conflict of laws principles of any other state.
     6. This instrument may be executed by facsimile signature and in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.
[Remainder of page left intentionally blank — signature pages follow]

      Amendment of Registration Rights Agreement   Page 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this instrument to be effective
as of the date first written above.

            SPS COMMERCE, INC.
      By:   /s/ Kimberly K. Nelson         Kimberly K. Nelson        Chief
Financial Officer   

      Amendment of Registration Rights Agreement   Signature Page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this instrument to be effective
as of the date first written above.

            CID EQUITY FUND V LIQUIDATING TRUST

CID EQUITY PARTNERS V, as Trustee
By: Aplin Partners, LLC, as General Partner
      By:   /s/ John C. Aplin         John C. Aplin        Sole Member       
CID MEZZANINE CAPITAL, L.P.
By: CID Mezzanine Partners, L.P., as General Partner
      By:   /s/ John C. Aplin         John C. Aplin        General Partner   

      Amendment of Registration Rights Agreement   Signature Page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this instrument to be effective
as of the date first written above.

            BVCF IV, L.P.
By: Adams Street Partners, LLC, as General Partner
      By:   /s/ Jeffrey T. Diehl         Jeffrey T. Diehl        Partner   

      Amendment of Registration Rights Agreement   Signature Page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this instrument to be effective
as of the date first written above.

            SPVC IV, LLC
      By:   /s/ Michael B. Gorman         Michael B. Gorman        Managing
Member        SPVC V, LLC
      By:   /s/ Michael B. Gorman         Michael B. Gorman        Managing
Member        SPVC VI, LLC
By: SPVC Management VI, LLC, its Managing Member
      By:   /s/ Michael B. Gorman         Michael B. Gorman        Managing
Director        SPVC AFFILIATES FUND I, LLC
By: Split Rock Partners, LLC
Its: Co-Manager
      By:   /s/ Michael B. Gorman         Michael B. Gorman        Managing
Director   

      Amendment of Registration Rights Agreement   Signature Page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this instrument to be effective
as of the date first written above.

            RIVER CITIES CAPITAL FUND II LIMITED PARTNERSHIP
By: River Cities Management II, L.P.
Its: General Partner
By: Mayson II, Inc.
Its: General Partner
      By:   /s/ Edwin T. Robinson         Edwin T. Robinson        President   
    RIVER CITIES SBIC III, L.P.
By: RCCF Management Inc.
Its: General Partner
      By:   /s/ Edwin T. Robinson         Edwin T. Robinson        President   

      Amendment of Registration Rights Agreement   Signature Page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this instrument to be effective
as of the date first written above.

            THE STEVEN ADDIS TRUST U/D/T 7/28/92
      By:   /s/ Steven Addis         Steven Addis        Trustee       
ALLENWOOD VENTURES, INC.
      By:           Name:

      Its:

      AXIOM VENTURE PARTNERS II LIMITED PARTNERSHIP
      By:   /s/ Alan Mendelson         Name:   Alan Mendelson        Its:
General Partner                  Barry M. Bloom                  Molly Joel
Coye   

      Amendment of Registration Rights Agreement   Signature Page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this instrument to be effective
as of the date first written above.

                  /s/ Ronald Karlsberg       Ronald Karlsberg            R.P.
KARLSBERG CARDIOVASCULAR MEDICAL GROUP OF SOUTHERN CALIFORNIA 401(K) PROFIT
SHARING PLAN DTD 1/1/1989
      By:   /s/ Ronald Karlsberg         Ronald Karlsberg. Trustee             
    Martin Leibowitz        PACIFIC CAPITAL VENTURES, LLC
      By:           Name:

      Its:

      PV SECURITIES CORP.
      By:           Name:

      Its:

          /s/ Casimir Skrzypczak       Casimir Skrzypczak         

      Amendment of Registration Rights Agreement   Signature Page

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this instrument to be effective
as of the date first written above.

            SVOBODA, COLLINS & COMPANY Q.P., L.P.
      By:   /s/ John A. Svoboda         Name:   John A. Svoboda        Its: Sr.
Managing Director        SVOBODA, COLLINS & COMPANY, L.P.
      By:   /s/ John A. Svoboda         Name:   John A. Svoboda        Its: Sr.
Managing Director        TENX VENTURE PARTNERS, LLC
      By:           Name:

      Its:

      ZAFA LLC
      By:   /s/ Henry Zachs         Name:   Henry Zachs        Its: Managing
Partner        BLUECREST STRATEGIC LIMITED
      By:           Name:

      Its:

 

      Amendment of Registration Rights Agreement   Signature Page

 